Citation Nr: 0632500	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cholecystectomy 
(claimed as removal of the gallbladder).  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hypersomnolence secondary to obstructive 
sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In June 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that testimony is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Appellate review of the veteran's claim at this time would be 
premature.  A substantive appeal received in December 2004 
and a statement from his representative dated in July 2006 
contain requests for a Board hearing at the local VA.  The 
record is absent for a withdrawal of those requests or for 
evidence that the veteran has been afforded the hearing.  


In April 2002, the RO denied the veteran's claim for 
entitlement to service connection for a cholecystectomy 
(claimed as removal of gallbladder).  In May 2002, the 
veteran filed a timely notice of disagreement.  A statement 
of the case was issued in June 2002 and the veteran perfected 
his appeal to the Board in October 2002 by filing a timely 
substantive appeal.  Therefore, the issue is properly before 
the Board.  While the veteran indicated on his Form 9 that he 
did not want a BVA hearing, his representative has since 
indicated otherwise.  In a July 2006 letter, the veteran's 
representative states that the veteran elected a Board of 
Veterans Appeals Video Hearing at a local VA office in his 
substantive appeal.  Thus, it appears that the veteran does 
want a hearing on this issue.  

In February 2004, the RO denied the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypersomnolence secondary to obstructive sleep apnea.  In 
March 2004, the veteran filed a timely notice of disagreement 
with that decision.  A statement of the case was issued in 
November 2004, and the veteran perfected his appeal by filing 
a timely substantive appeal in December 2004.  Therefore, 
this issue is properly before the Board.  In the veteran's 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  

As the veteran has not withdrawn his requests for a hearing, 
he must be afforded a hearing prior to appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge, either in-person or 
via video-conference depending upon his 
preference, in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


